DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference numbers 1320, 1320a, and 1320b are not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The wording of the claim, “wherein a time point…exceeds delay time” is unclear.  The claimed “delay time” is a length of time, which “a time point” seems to suggest a specific point in time.  It is unclear what it means for a specific point in time to “exceed” a length of time.
To expedite prosecution, it is assumed that the time the controller provides the signal to interrupt the vacuum pressure accounts for the delay time by providing the signal in advance of such delay time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (Ryu) (KR 10-2009-0070521, machine translation provide with the Office Action).
	Regarding claim 1, Ryu discloses a substrate transport apparatus (Fig. 8-11) comprising: a transport hand (232’) configured to clamp a substrate by vacuum pressure (238’, page 6); a vacuum pressure supply unit (inherent) configured to supply the vacuum pressure to the transport hand (235’, vacuum flow path, page 6); and a controller (inherent, page 5-6) configured to control the vacuum pressure supply unit to supply the vacuum pressure to the transport hand or interrupt the supply of the vacuum pressure to the transport hand, wherein the controller interrupts the supply of the vacuum pressure while the transport hand moves downward to load the substrate onto a substrate support member in a state of being located over the substrate support member (page 6, “the vacuum suction pressure is temporarily stopped only when the transferred wafer W is lowered to the desired point”).

Claim(s) 1, 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (Kawamura) (JP 2017-92309 in IDS) (Google translation provided with the Office Action).
	Regarding claim 1, Kawamura discloses a substrate transport apparatus (Fig. 1 and 2) comprising: a transport hand (211) configured to clamp a substrate (W) by vacuum pressure (213, page 4); a vacuum pressure supply unit (inherent) configured to supply the vacuum pressure to the transport hand (pages 4, 7); and a controller (5, page 4, 7) configured to control the vacuum pressure supply unit to supply the vacuum pressure to the transport hand or interrupt the supply of the vacuum pressure to the transport hand, wherein the controller interrupts the supply of the vacuum pressure while the transport hand moves downward to load the substrate onto a substrate support member in a state of being located over the substrate support member (Fig. 8, page 7, “immediately before (or immediately after) the descent, the suction of each suction portion 213…is stopped” at height H1 or H2 when the substrate is located over the support member 61).
Regarding claim 4, Kawamura discloses a substrate transport apparatus (Fig. 1 and 2) comprising: transport hands (211 each for two transfer arms 21a and 21b) configured to clamp substrates (W) by vacuum pressures (213, page 4), respectively, and located at different heights (Fig. 2); a vacuum pressure supply unit (inherent) configured to supply the vacuum pressures to the transport hands (pages 4 and 7); and a controller (5, pages 4, 7) configured to control the vacuum pressure supply unit to supply the vacuum pressures to the transport hands or interrupt the supply of the vacuum pressures to the transport hands, wherein the controller controls the vacuum pressure supply unit such that the vacuum pressures of the transport hands are turned off at the same height from a substrate support member (Fig. 8, page 7, “immediately before (or immediately after) the descent, the suction of each suction portion 213…is stopped” at height H1 or H2).
Regarding claim 5, Kawamura discloses wherein distances by which the transport hands move after the vacuum pressures are turned off are equal to each other (Fig. 8, page 7).
Regarding claim 8, Kawamura discloses a substrate processing apparatus (Fig. 1 and 2) comprising: a process chamber (4) having a substrate support member on which a substrate (W) is placed (page 4); and a substrate transport apparatus configured to load the substrate onto the substrate support member (3, 61, Fig. 4 and 8), wherein the substrate transport apparatus includes transport hands (211) configured to clamp substrates by vacuum pressures (213), respectively, and located at different heights (Fig. 2), and wherein the vacuum pressures of the transport hands are turned off at the same height from the substrate support member (Fig. 8, page 7, “immediately before (or immediately after) the descent, the suction of each suction portion 213…is stopped” at height H1 or H2).
Regarding claim 9, Kawamura discloses wherein the substrate transport apparatus further includes: a vacuum pressure supply unit (inherent, page 4 and 7) configured to supply the vacuum pressures to the transport hands; and a controller (5) configured to control the vacuum pressure supply unit to supply the vacuum pressures to the transport hands or interrupt the supply of the vacuum pressures to the transport hands, and wherein the controller controls the vacuum pressure supply unit such that the vacuum pressures of the transport hands are turned off at a height where distances by which the transport hands move downward after the vacuum pressures are turned off are equal to each other (Fig. 8, page 7, “immediately before (or immediately after) the descent, the suction of each suction portion 213…is stopped” at height H1 or H2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (Kawamura) (JP 2017-92309 in IDS).
Regarding claims 2, 6, although Kawamura does not explicitly disclose wherein the vacuum pressure supply unit includes: a vacuum pressure line; and an opening/shutting valve disposed in-line with the vacuum pressure line and operated by a control signal of the controller, Kawamura discloses a vacuum pressure line (614) and an opening/shutting valve (613) for the vacuum pressure supply unit of the substrate support member (61, Fig. 4 and 8).  Therefore it would have been obvious to one of ordinary skill in the art to provide similar vacuum pressure line and valve for the suction part 213 of the transport hand in order to control clamping of the substrate.
Regarding claim 13, although Kawamura does not disclose a spin chuck, Kawamura discloses a rotating holder (6, Fig. 4).  Further, although the substrate support member (6, 61) of Kawamura does not disclose a lift pin configured to receive the substrate from each of the transport hands and lower the substrate onto the spin chuck, Kawamura discloses such lift pins (43) in the processing chamber 4 (Fig. 1 and 2).  Therefore it would have been obvious to one of ordinary skill in the art to provide a spin chuck having a lift pin as the substrate support member to which the transport hands (211) of Kawamura carry substrate since such substrate support member is commonly known as an intended use of a type of transport hands taught by Kawamura.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (Kawamura) as applied to claim 2 above, and further in view of Kitoku et al. (Kitoku) (JP 2004-319761, machine translation provide with the Office Action).
Regarding claim 3, the further difference between the modified Kawamura and the claimed invention is wherein a time point when the controller interrupts the supply of the vacuum pressure exceeds delay time in operation of the opening/shutting valve based on when the substrate is placed on the substrate support member.  Kitoku discloses in Fig. 1, a vacuum processing apparatus comprising a chamber 2 with a transport mechanism 14 and a vacuum pump 16 and on-off valve 15 for vacuum processing (para 0026).  Kitoku discloses opening and closing operation of on-off valve 15 is performed in advance of the time delay of operation of the on-off valve (para 0038, 0044, 0045).  Although the vacuum pump and the on-off valve of Kitoku is used to vacuum processing and not for clamping a substrate by a transport mechanism, Kitoku teaches one of ordinary skill in the art regarding the delay in the response time of the valve and accounting for such time delay.  Therefore, it would have been obvious to one of ordinary skill in the art to provide wherein a time point when the controller interrupts the supply of the vacuum pressure exceeds delay time in operation of the opening/shutting valve based on when the substrate is placed on the substrate support member so that the vacuum pressure is interrupted at the appropriate position of the transport hand.  
Regarding claim 7, the further difference between the modified Kawamura and the claimed invention is wherein periods of time during which the transport hands move downward after the vacuum pressures are turned off exceed delay time in operation of the opening/shutting valves based on when the substrates are placed on the substrate support member.  Kitoku discloses in Fig. 1, a vacuum processing apparatus comprising a chamber 2 with a transport mechanism 14 and a vacuum pump 16 and on-off valve 15 for vacuum processing (para 0026).  Kitoku discloses opening and closing operation of on-off valve 15 is performed in advance of the time delay of operation of the on-off valve (para 0038, 0044, 0045).  Although the vacuum pump and the on-off valve of Kitoku is used to vacuum processing and not for clamping a substrate by a transport mechanism, Kitoku teaches one of ordinary skill in the art regarding the delay in the response time of the valve and accounting for such time delay.  Therefore, it would have been obvious to one of ordinary skill in the art to provide wherein periods of time during which the transport hands move downward after the vacuum pressures are turned off exceed delay time in operation of the opening/shutting valves based on when the substrates are placed on the substrate support member so that the vacuum pressure is interrupted at the appropriate position of the transport hand.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (Kawamura) (JP 2017-92309 in IDS) in view of Kitoku et al. (Kitoku) (JP 2004-319761).
Although Kawamura does not explicitly disclose wherein the vacuum pressure supply unit includes: a vacuum pressure line; and an opening/shutting valve disposed in-line with the vacuum pressure lines connected to the transport hands and operated by a control signal of the controller, Kawamura discloses a vacuum pressure line (614) and an opening/shutting valve (613) for the vacuum pressure supply unit of the substrate support member (61, Fig. 4 and 8).  Therefore it would have been obvious to one of ordinary skill in the art to provide similar vacuum pressure line and valve for the suction part 213 of the transport hand in order to control clamping of the substrate.  However, Kawamura does not disclose wherein periods of time during which the transport hands move downward after the vacuum pressures are turned off exceed delay time in operation of the opening/shutting valves based on when the substrates are placed on the substrate support member.  Kitoku discloses in Fig. 1, a vacuum processing apparatus comprising a chamber 2 with a transport mechanism 14 and a vacuum pump 16 and on-off valve 15 for vacuum processing (para 0026).  Kitoku discloses opening and closing operation of on-off valve 15 is performed in advance of the time delay of operation of the on-off valve (para 0038, 0044, 0045).  Although the vacuum pump and the on-off valve of Kitoku is used to vacuum processing and not for clamping a substrate by a transport mechanism, Kitoku teaches one of ordinary skill in the art regarding the delay in the response time of the valve and accounting for such time delay.  Therefore, it would have been obvious to one of ordinary skill in the art to provide wherein periods of time during which the transport hands move downward after the vacuum pressures are turned off exceed delay time in operation of the opening/shutting valves based on when the substrates are placed on the substrate support member so that the vacuum pressure is interrupted at the appropriate position of the transport hand.  

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (Kawamura) (JP 2017-92309 in IDS) in view of Kuwabara (JP 2016-25168 in IDS) (Google translation provided with the Office Action).
Regarding claims 11 and 12, Kawamura does not disclose wherein an edge bead removal (EBR) process is performed in the process chamber and wherein an edge exposure of wafer (EEW) process is performed in the process chamber, respectively.  Kuwabara discloses in para 0062, 0064, 0072, 0073 and 0117 and Fig. 1, 3-5, a substrate processing apparatus 100 including a “coating processing portion 121” for performing a substrate transport mechanism and an “edge rinsing step”, and a “heat treatment portion 133”.  Therefore it would have been obvious to one of ordinary skill in the art to provide a processing chamber which performs commonly known processes as EBR and EEW as a processing chamber to which the transport hands (211) of Kawamura carry substrate since such processing is commonly known as an intended use of a type of transport hands taught by Kawamura.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	November 5, 2022